MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming the Immigration Judge’s (“IJ”) denial of petitioners’ application for cancellation of removal pursuant to 8 U.S.C. § 1229b(b).
Respondent’s motion to dismiss this petition for review for lack of jurisdiction is construed as a motion to dismiss this petition for review in part and for summary disposition in part. So construed, the motion is granted.
Respondent’s motion to dismiss this petition for review for lack of jurisdiction as to petitioners Guillermo Jaimez Benitez and Adelina Jaimez Sanchez is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Fernandez v. Gonzales, 439 F.3d 592 (9th Cir.2006); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003). The petition for review is dismissed for lack- of jurisdiction as to petitioners Guillermo Jaimez Benitez and Adelina Jaimez Sanchez.
With respect to petitioner Jesse Jaimez Sanchez, respondent’s motion for summary disposition is granted because the questions raised by this petition for review as to this petitioner are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Petitioner Jesse Jaimez Sanchez is ineligible for cancellation of removal because he lacks a qualifying relative under the statute. See 8 U.S.C. § 1229b(b)(l)(D) (requiring alien to show that “removal would result in exceptional and extremely unusual hardship to the alien’s spouse, parent, or child, who is a citizen of the United States or an alien lawfully admitted for permanent residence”); Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002) (denying cancellation of removal *401where alien lacked a qualifying relative under the statute).
Accordingly, this petition for review is denied as to petitioner Jesse Jaimez Sanchez and dismissed as to petitioners Guillermo Jaimez Benitez and Adelina Jaimez Sanchez.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
DISMISSED IN PART AND DENIED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.